                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                  )
PETER DUART, et al.,                              )
                                                  )
                Plaintiffs,                       )
                                                  )
                v.                                )         Civil Action No. 19-12489-LTS
                                                  )
CAROL MICI, et al.,                               )
                                                  )
                Defendants.                       )
                                                  )

                                             ORDER

                                        February 14, 2020

SOROKIN, D.J.

        Now before the Court is the plaintiff Peter Duart’s motion to substitute one of the

defendants. For the reasons stated below, the Court will grant the motion in part.

        Pro se litigant Peter Duart and ten other residents of the Massachusetts Treatment Center

(“MTC”) filed a civil rights action under 42 U.S.C. § 1983 (“§ 1983”) in which they allege that

their conditions of confinement violate their federal rights. They name as defendants

Massachusetts Commissioner of Correction Carol Mici and MTC Superintendent Lisa Mitchell.

        On January 30, 2020, the Court issued an order (#22) addressing various matters,

including the distinction between individual and official capacity claims. The Court dismissed

all the official claims for damages and stated that the complaint would be construed as asserting

(1) individual capacity claims for damages; and (2) individual and official capacity claims for

injunctive relief.

        On February 5, 2020, Peter Duart filed a “Motion to Substitute Party Pursuant to Fed. R.

Civ. P. Rule 25(d)” (#35), in which he asks that David Duarte, the new superintendent of MTC,
be substituted for Lisa Mitchell.

        The Federal Rules of Civil Procedure provide for the substitution of parties “when a

public officer who is a party in an official capacity . . . ceases to hold office while the action is

pending.” Fed. R. Civ. P. 25(d) (emphasis added). Thus, David Duarte may be substituted for

Lisa Mitchell with regard to official capacity claims. If the plaintiffs wish to pursue claims for

monetary relief against Mitchell, she must remain a party to this action. Moreover, the plaintiffs

cannot pursue § 1983 claims for damages against Duarte in the absence of any allegations that he

was personally and directly involved in a violation of their federal rights.

        In accordance with the foregoing, the Court hereby orders:

        1.      The motion to substitute (#35) Duarte for Mitchell is GRANTED only as to

official capacity claims. The Clerk shall add Duarte to the docket as a defendant.

        2.      Mitchell, in her individual capacity, shall remain a defendant in this action only

with regard to claims for damages.

        3.      The Clerk shall issue a summons for Superintendent Duarte and mail it to

plaintiff Peter Duart. Peter Duart must serve Superintendent Duarte with the summons,

complaint, the Court’s January 30, 2020 order (#22) and this order in accordance with Rule 4 of

the Federal Rules of Civil Procedure. Service must be completed within 90 days of the date the

summons issues. If so asked by the plaintiff, the USMS shall complete service as directed by the

plaintiff with all costs of service to be advanced by the United States.



        SO ORDERED.

                                                        /s/ Leo T. Sorokin
                                                        UNITED STATES DISTRICT JUDGE




                                                   2
